 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 18 New York University 
and
 GSOC/UAW.  
Case 2
ŒRCŒ23481
 October 25, 2010
 ORDER
 BY MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 Petitioner™s request for review of the Regional Dire
c-tor™s order dismissing petition without a hearing is gran
t-ed as it raises compelling reasons
 warranting r
eview.
 The Petitioner seeks to represent a unit of graduate 
students who, the Petitioner contends, are e
mployed by 
the Employer, New York University, to provide teac
hing 
and research services.  The Regional Director di
smissed 
the petition with
out conducting a hearing, ci
ting the 
Board™s decision in 
Brown University
, 342 NLRB 483 
(2004), which held that graduate students performing 
such services at Brown University are not employees 
within the meaning of Section 2(3) of the Act. 
 The Employer™s 
opposition to the Petitioner™s r
equest 
for review makes several significant factual represent
a-tions, and contentions concerning unit placement.  B
e-cause the Regional Director dismissed the petition wit
h-out a hearing, we cannot assess the acc
uracy of these 
representations or determine the Petitioner™s pos
ition on 
these factual questions or the unit placement i
ssues that 
they appear to raise.     
 First, the Employer represents in its opposition that it 
has substantially altered both its relationship to gradu
ate 
students who perform teaching duties and its legal pos
i-tion in regard to such individuals since the d
ecisions in 
New York University,
 332 NLRB 1205 (2000), and 
Brown University
.  The Employer repr
esents that it has 
classified the overwhelming majority 
of its graduate st
u-dents who perform teaching duties as adjunct faculty and 
now concedes that they are e
mployees covered by the 
Act.  The Employer concedes that, unlike the grad
uate 
students at issue in 
Brown University
, the payments r
e-ceived by graduate s
tudents appointed as adjunct fa
culty 
are not the same as or similar to the amounts received by 
students on fellowships without teaching duties.  Ho
wev-er, the Employer contends that the graduate students a
p-pointed as adjunct faculty are properly i
ncluded in
 an 
existing unit of adjunct faculty.  The E
mployer does not 
make any specific representations concerning what pe
r-centage of the graduate students who are appointed as 
adjunct faculty satisfy the other criteria for inclusion in 

that unit, including provisi
on ﬁof forty co
ntact hours of 
instruction in one or more courses in an academic year
  . . . or at least a total of 75 contact hours of individual 
instruction or tutoring during a semester.ﬂ  The E
mployer 
further represents that there are fewer than 15 grad
uate 
students performing teaching duties who have not been 
classified as adjunct faculty.  Neither party presents any 

argument concerning the relevance of the classification 

of some graduate students performing teaching duties as 
adjunct faculty to the emp
loyee status of the remaining 
graduate student teachers who are not so classified.  The 
Regional Director therefore did not consider this que
s-
tion.
 Second, the Employer also represents in its oppos
ition 
that some unspecified portion of its graduate st
udent
s 
who provide research assistance are ﬁfunded by external 
grantsﬂ and, pursuant to the Board™s decision in 
New 
York University
, supra at 1209 fn. 10, they are not e
m-ployees of the Employer regardless of the vali
dity of the 
Brown University
 decision.  Again
, because the R
egional 
Director dismissed the petition without a hearing, we 
cannot assess the accuracy of these repr
esentations and 
the Petitioner™s position on the factual and legal que
s-
tions they appear to raise. 
 Finally, we believe there are compellin
g reasons for 
reconsideration of the decision in 
Brown University
.  The 
Petitioner points out that 
Brown University
 ove
rruled the 
decision in 
New York University
, which had been issued 
just 4 years earlier.  The Petitioner argues that the dec
i-sion in 
Brown
 University
 is based on policy consider
a-tions extrinsic to the labor law we enforce and thus not 

properly considered in determining whether the graduate 
students are employees.  The Petitioner also offered to 
present evidence of collective
-bargaining e
xper
ience in 
higher education as well as expert testimony demonstra
t-ing that, even giving weight to the consider
ations relied 
on by the Board in 
Brown University
, the graduate st
u-dents are appropriately classified as emplo
yees under the 
Act.  Finally, the Peti
tioner argues that the decision in 

Brown University
 is inconsistent with the broad defin
i-tion of e
mployee contained in the Act and prior Board 
and S
upreme Court precedent.  The Employer, however, 
contends that 
Brown University
 was correctly decided.
1 We be
lieve the factual representations, contentions, 
and arguments of the parties should be considered based 

on a full evidentiary record addressing the que
stions 
raised above as well as any others deemed rel
evant by 
the Regional Director.  Accordingly, the Reg
ional Dire
c-tor™s dismissal of the petition is reversed, the pet
ition is 
1 Contrary to our dissenting colleague, we do not read Sec. 102.67(c) 
of our Rules to bar the Board from co
nsidering arguments and factual 
assertions contained in the responsive pape
rs in dete
rmining whether 
ﬁcompe
lling reasons existﬂ for granting review.  In addition, unlike our 
colleague, we are unwilling to find, in the a
bsence of any evidence, that 
the graduate students who have been appointed as a
djunct faculty ﬁare 
currently rep
resentedﬂ and that the instant petition is therefore inappr
o-
priate.  Factual findings must be based on evidence; since no evidence 
was presented, a remand for a hearing is necessary.     
  356 NLRB No. 7
                                                             NEW YORK UNIVERSITY
 19 reinstated, and the case is remanded to the Regional D
i-rector for a hearing and the issuance of a dec
ision.   
  MEMBER 
HAYES
, dissenting.
 I would deny the Petitioner™s request for revi
ew ina
s-
much as the Regional Director™s dismissal of the i
nstant 
petition is entirely consistent with existing Board prec
e-dent, and the Petitioner has set forth no compelling re
a-sons for reconsideration of any Board rule or policy.  
Thus, the request for re
view fails to meet the most b
asic 
requirements for granting review under the Board™s own 

Rules and Regulations. Additionally, I di
sagree with my 
colleagues that any of the papers before us creates a m
a-terial issue of fact that would require a hearing in o
rder to 
affirm the Regional Director™s determin
ation.
 The Petitioner here has sought a unit composed of ﬁall 
individuals enrolled in graduate level programs 
 . . . who are employed to perform the functions of teac
h-ing assistants, research assistants and gra
duate assistants 
(regardless of job title).ﬂ  The unit sought is not appr
o-priate under the Board™s decision in 
Brown University
, 342 NLRB 483 (2004).  This is a fact which the Pet
ition-er freely concedes.  Thus, it notes that: ﬁIt is undi
sputed 
that the 
Bro
wn decision compels . . .
 [the di
smissal of the 
petition].ﬂ 
 The Petitioner makes absolutely no assertion, pro
ffer, 
or claim that there are any facts at all that would disti
n-guish any of the individuals sought by its petition from 

those found not to be sta
tutory employees in 
Brown
.  Indeed, the Petitioner scrupulously notes that its request 
for review is
 based solely on Section 102.67(c)
(4) in ur
g-ing that there are ﬁcompelling reasons for reconsi
deration 
of the Board™s
 Brown
 decision.ﬂ  The Petitioner is co
m-pletely candid about the objective of its request for r
e-view
Šit wants the Board to grant the request, ove
rrule 
Brown
, and reinstate the Board™s prior holding in 
New 
York University
, 332 NLRB 1205 (2000) (
NYU
), that 
most of the individuals in the petitione
d-for unit are sta
t-utory employees.  
 The request for review itself sets forth no proper, let 
alone ﬁcompellingﬂ reasons for reconsideration. The r
e-quest does not raise, allege, or reference a single fact, 

circumstance, argument, legal precedent, or claim 
that 
was not in existence and clearly before the Board when it 

rendered its decision in 
Brown
.  Thus, the request for 
review does nothing more than ask that a Board, with 
changed membership, view precisely the same ev
idence 
and argument considered by a pri
or Board, but reach an 
opposite result. This is not a proper basis for ﬁreconsi
d-eration.ﬂ  To suggest that it is merely serves to reinforce 
the views of the Board™s critics who charge that its view 
of the law is wholly partisan and thus changeable based 

on nothing more than changes in Board membership.
1     The deficiencies in the Petitioner™s request for r
eview 
are patent, and my colleagues™ effort to ove
rcome them 
serves only to cast the problems in bolder relief. Rather 
than basing their grant of review 
and direction of a hea
r-ing on compelling reasons stated by the Pet
itioner, the 
party requesting review, my colleagues™ take their basis 

for granting review 
from the E
mployer™s opposition. 
Thus, they note that the Employer asserts (1) it has i
n-cluded some g
raduate students in an adjunct faculty ba
r-gaining unit; and (2) some graduate students in the pet
i-tioned for unit would not only be excludible u
nder the 
Brown,
 but under the prior 
NYU
 decision as well.
 Neither of these factual assertions presents a ﬁcompe
l-lingﬂ reason to grant review of 
Brown
™s holding, nor do 
they require a hearing. As far as the graduate st
udents in 
the adjunct faculty unit are concerned, if their circu
m-stances are no different from the time of the prior 
NYU
 decision, then under 
Brown 
the
y are not statutory e
m-ployees.  The Employer may voluntarily engage in co
l-lective
-bargaining for a unit including such individ
uals, 
but that does not make them statutory employees.  On the 
other hand, if their circumstances have changed such that 
they 
are
 now statutory employees, then they are cu
rren
t-ly represented and the petition to include them in a sep
a-rate unit is inappr
opriate.
 As for the Employer™s claim that certain ind
ividuals in 
the petitioned
-for unit were also excluded as nonemplo
y-ees in 
NYU
, th
e alleged necessity for a hea
ring to assess 
the ﬁaccuracy of [the Employer™s] represent
ationsﬂ exists 
only if 
Brown
 is overruled. It is otherwise immat
erial.  
Granting review on this basis unavoidably suggests that 

overruling 
Brown
 is a preordained result.
 The remainder of my colleagues™ stated reasons for 
granting review unfortunately suffers from the same i
n-firmity as the Petitioner™s arguments. Thus, there is not
h-ing referenced that was not, or could not have been duly 
considered by the Board when it rea
ched its dec
ision in 
Brown
. The Board then was well aware of the ﬁevidence 
of collective
-bargaining in higher educ
ation,ﬂ including, 
most notably the experience of the individuals and E
m-ployer that are the object of the instant petition.
2 1 ﬁ[A]n agency interpretation of a relevant provision which co
nflic
ts 
with the agency™s earlier interpretation is entitled to consider
ably less 
deference than a consistently held agency view.ﬂ 
INS v. Cardoza
-Fonseca
, 480 U.S. 421, 446 fn. 30 (1987) (citations and internal quot
a-tions omitted).  
 2 Amicus curiae briefs in 
Brown
 were filed, inter alia, by: the Amer
i-can Council on Education and the National Association of Ind
ependent 
Colleges and Universities; American Association of University Profe
s-sors; American Federation of Labor
-Congress of Industrial Organiz
a-tions; Comm
ittee of Interns and Residents; Joint brief of Harvard Un
i-                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 20 In sum, the Petit
ioner™s request for review has failed to 
state any compelling reasons for reconsideration of 
versity, Massachusetts Institute of Tec
hnology, Stanford University, 
George Washington University, Tufts University, University of Pen
n-
sylvania, University of Southern California, Washington Univers
ity in 
St. Louis, and Yale University; and Tru
stees of Boston University.  342 
NLRB 483 fn. 1.
 Brown
, and the majority unsuccessfully refer to stat
e-ments in the Employer™s opposition as a basis for gran
t-ing a hearing.   I would instead deny review of the R
e-gional Director™s correct application of 
Brown
 to dismiss 
the petition.
                                                                                                